Citation Nr: 9919078	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  98-09 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease with aortic stenosis.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease.  

3.  Entitlement to service connection for nicotine 
dependence.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from March 1939 to April 
1940 and from February 1941 to May 1944.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision.  


FINDINGS OF FACT

1.  The record does not contain competent evidence of a nexus 
between current arteriosclerotic heart disease with aortic 
stenosis and injury or disease during the veteran's active 
service. 

2.  The record does not contain competent evidence of a nexus 
between current chronic obstructive pulmonary disease and 
injury or disease during the veteran's active service. 

3.  The veteran filed his claim for service connection for 
disability due to tobacco use in September 1993.  

4.  The record does not contain competent evidence of a nexus 
between current arteriosclerotic heart disease or chronic 
obstructive pulmonary disease and cigarette smoking during 
the veteran's active service.  

5.  The record does not contain competent evidence that the 
veteran was given a diagnosis of nicotine dependence.  



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for 
arteriosclerotic heart disease is not well grounded.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  

2.  The veteran's claim for service connection for chronic 
obstructive pulmonary disease is not well grounded.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303 (1998).  

3.  The veteran's claim for service connection for 
arteriosclerotic heart disease and chronic obstructive 
pulmonary disease, claimed to be secondary to tobacco use, is 
not well grounded.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303 (1998).  

4.  The veteran's claim for service connection for nicotine 
dependence is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1995).  Without evidence showing that a 
disease or disability is present, no plausible claim for 
service connection can be presented, and the claim is not 
well grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

While there is evidence of current arteriosclerotic heart 
disease and chronic obstructive pulmonary disease, there is 
no indication of either of these conditions during the 
veteran's active service.  Likewise, arteriosclerotic heart 
disease was not demonstrated in the initial postservice year.  
Consequently, there is no plausible claim presented for 
direct service connection.   

More specifically, the veteran contends that he has heart and 
lung disabilities related to his tobacco use in service.  If 
the veteran acquired a nicotine dependence during service and 
if nicotine dependence is considered proximate cause of 
disability or death, resulting from the use of tobacco 
products by the veteran, then service connection should be 
established on a secondary basis.  O.G.C. Precedent Opinion 
19-97 (May 13, 1997).  Thus, service connection may be 
established for disability or death if the evidence 
establishes that injury or disease which may have become 
manifest many years after service resulted from tobacco use 
during active military service.  See 38 C.F.R. § 3.303(d).  

The veteran reports that he did not smoke prior to his active 
service.  Although a record reflects that he began smoking at 
age 18, the veteran relates that he began smoking at age 19 
when he joined the military.  He states that cigarettes were 
issued to him at the time of his entrance.  Moreover, he 
reports that later on, they were sold at discounted prices.  
His argument in essence is that his smoking was promoted by 
the military.  The veteran states that he became addicted to 
cigarettes during his service.  However, he argues that 
nicotine was not considered to be addictive until about 1952, 
several years after his separation from service.  
Consequently, his records would not reflect a diagnosis of 
nicotine dependence because that there was no concept of its 
addictive properties in the 1940s when he served.  
Nevertheless, he believes that he developed an addiction 
initially in service and that as a result of his smoking, he 
subsequently developed arteriosclerotic heart disease and 
chronic obstructive pulmonary disease.  

The veteran is advised that where the determinative issues 
involve questions of medical causation or medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Consequently, lay assertions of medical 
causation or medical diagnosis cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Hence, I find that the veteran's 
unsubstantiated allegations alone are an insufficient basis 
on which to establish a well-grounded claims for service 
connection.  

The veteran's claims folder shows that the veteran currently 
has arteriosclerotic heart disease and chronic obstructive 
pulmonary disease related to his tobacco use.  Service 
medical records show that the veteran smoked about 1 pack of 
cigarettes a day.  A February 1944 consultation report shows 
that the veteran smoked 30 to 40 cigarettes a day and that he 
was advised to stop smoking due to early morning nausea, 
which might be related to excessive smoking.  The veteran's 
claim must fail as there is no competent evidence that he 
currently has disabilities related to smoking during his 
active service alone.  It is important to note that the 
veteran had a history of smoking for 40 or 50 years.  In 
effect, the veteran's contentions, as well as the lay 
statements received on his behalf, are probative to the 
extent that they suggest a continuity of symptomatology from 
the veteran's military service.  38 C.F.R. 3.303(b).  
However, in this case, lay evidence of continuity of symptoms 
is not sufficient, but a medical nexus is needed.  See Savage 
v. Gober, 10 Vet. App. 488; Falzone v. Brown, 8 Vet. App. 398 
(1995).  In this case, competent medical evidence is needed 
to identify the extent of injury in service, as well as to 
show that the current clinical findings are related to the 
veteran's inservice tobacco use.  In this case, a medical 
determination is required to establish a nexus between 
current smoking-related disability and tobacco use in 
service.  In the absence of this finding, the veteran has not 
presented a plausible claim for service.  

Medical statements received on behalf of the veteran's claim 
have consistently indicated that his heart and lung 
disabilities are related to the veteran's history of smoking.  
For instance, the report of pulmonary consultation, dated in 
June 1991 reflects a diagnosis of ongoing chronic obstructive 
pulmonary disease, secondary to cigarette smoking.  There is 
a notation of a smoking history in excess of 50 years.  
Although this period would encompass the time the veteran 
served on active duty, there is no medical opinion that the 
veteran's inservice smoking alone resulted in current 
disability.  The veteran was separated from service in 1944, 
and continued to smoke for a period of at least 30 years 
thereafter.  

A statement from G. D. Gardner, M.D., dated in May 1997, 
shows that the veteran's chronic obstructive pulmonary 
disease and arteriosclerotic heart disease have been 
associated with his "heavy use of cigarettes".  The 
examiner also states that the veteran was first introduced to 
cigarettes in the 1930s when he enter the military, and 
terminated cigarette use in 1986.  Nevertheless, again, the 
information lacking in this statement is a connection between 
inservice cigarette use and current disability.  

Other statements, from T. W. Swain, M.D. and from D. K. King, 
M.D. received in May 1997, as well as the report of the March 
1998 VA examination confirm smoking as the primary cause of 
the veteran's heart and lung disabilities.  Although all of 
these statements link the disabilities with the veteran's 
longstanding use of tobacco, what is missing from all of 
these statements is a nexus between these disabilities and 
the veteran's smoking during his military service alone.  

In the alternative the veteran has argued that he developed a 
nicotine habit during his active service, and thus should be 
compensated for its residuals.  The veteran notes that he 
used cigarettes since his entrance into active service.  He 
also noted that his record show that the veteran had a 
smoking habit.  However, the veteran is advised that nicotine 
addition is a neuropsychiatric disability requiring a medical 
diagnosis.  I acknowledge the veteran's argument with respect 
to the change in medical terminology based on recent 
awareness of the addictive effects of nicotine.  
Nevertheless, the record does not contain competent medical 
evidence that the veteran was ever given a diagnosis of 
nicotine addiction, during service or thereafter.  In the 
absence of such evidence, the veteran's claim for service 
connection for nicotine dependence is not well grounded.  

Nonetheless, under 38 U.S.C.A. § 5103(a), VA should advise 
the claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case and in several letters seeking 
additional evidence.  Likewise, the Board's discussion above 
informs the veteran of the requirements for the completion of 
his application for these claims for service connection.  
Unlike the situation in Robinette, he has not put VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  This manual is not supposed to be a substantive 
rule, see Fugere v. Derwinski, 1 Vet. App. 103, 106 (1990).  
The representative has not cited to a court decision that 
holds that the cited portions of M21-1 are substantive rules.  
Consequently, I see no basis upon which to comply with the 
representative's request in this regard.


ORDER

The veteran's claim for entitlement to service connection for 
arteriosclerotic heart disease with aortic stenosis is not 
well grounded.  The appeal is denied.  

The veteran's claim for service connection for entitlement to 
service connection for chronic obstructive pulmonary disease 
is not well grounded.  The appeal is denied.  

The veteran's claim for entitlement to service connection for 
nicotine dependence is not well grounded.  The appeal is 
denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

